J-S52033-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    SHANNON MILLER                             :
                                               :
                      Appellant                :       No. 2085 MDA 2016

                 Appeal from the PCRA Order December 2, 2016
               In the Court of Common Pleas of Lebanon County
              Criminal Division at No(s): CP-38-CR-0002131-2015


BEFORE:      GANTMAN, P.J., LAZARUS, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.:                        FILED SEPTEMBER 08, 2017

        Appellant, Shannon Miller, appeals from the order entered in the

Lebanon County Court of Common Pleas, which denied her first petition

brought pursuant to the Post Conviction Relief Act (“PCRA”).1 We affirm.

        In its opinion, the PCRA court fully and correctly sets forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them. We add only that Appellant timely filed a notice of appeal on

December 20, 2016. On December 21, 2016, the court ordered Appellant to

file a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b), and Appellant timely complied on December 29, 2016.

        Appellant raises the following issues for our review:
____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.
J-S52033-17


         WHETHER PLEA COUNSEL WAS INEFFECTIVE FOR FAILING
         TO INTERVIEW EARL MILLER?

         WHETHER PLEA COUNSEL WAS INEFFECTIVE FOR FAILING
         TO SEEK AN INTERVIEW WITH APPELLANT’S CO-
         DEFENDANT, ANDREW HOUCK?

         WHETHER PLEA COUNSEL WAS INEFFECTIVE FOR FAILING
         TO   COMMUNICATE  WITH    APPELLANT   REGARDING
         DISCOVERY?

(Appellant’s Brief at 4).

      Our standard of review of the denial of a PCRA petition is limited to

examining whether the record supports the court’s determination and

whether the court’s decision is free of legal error. Commonwealth v. Ford,

947 A.2d 1251 (Pa.Super. 2008), appeal denied, 598 Pa. 779, 959 A.2d 319

(2008). This Court grants great deference to the findings of the PCRA court

if the record contains any support for those findings.   Commonwealth v.

Boyd, 923 A.2d 513 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932

A.2d 74 (2007).     Credibility determinations are within the province of the

PCRA court when a hearing is held on the matter.         Commonwealth v.

Rathfon, 899 A.2d 365 (Pa.Super. 2006).       If the record supports a PCRA

court’s credibility determination, it is binding on the appellate court.

Commonwealth v. Dennis, 609 Pa. 442, 17 A.3d 297 (2011).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinions of the Honorable Bradford H.

Charles, we conclude Appellant’s issues merit no relief.    The PCRA court

opinion comprehensively discusses and properly disposes of the questions

                                     -2-
J-S52033-17


presented. (See PCRA Court 1925(a) Opinion, filed February 17, 2017, at 6-

10; Opinion In Support of Order Denying PCRA Petition, filed December 5,

2016, at 2-6) (finding: plea counsel met with Appellant on eight occasions;

Appellant instructed counsel to proceed with plan designed to result in plea

agreement; DA was unwilling to offer plea agreement of less than six to

fifteen years’ imprisonment; counsel informed Appellant of potential for

better plea deal if Appellant agreed to testify against her co-defendant, but

Appellant refused; Appellant also declined to tell counsel where she had

purchased heroin that caused victim’s death, information that plea counsel

might have been able to use to negotiate better deal; Appellant’s guilty plea

was knowing, intelligent, and voluntary; Appellant failed to present evidence

at PCRA hearing that interviews with Earl Miller or Andrew Houck would have

assisted Appellant; Appellant repeatedly advised plea counsel that she

purchased drugs which led to victim’s death and intended to plead guilty and

not proceed to trial, so counsel was not ineffective for failing to interview Mr.

Miller or Mr. Houck; Appellant voluntarily accepted plea deal and signed

written guilty plea colloquy; plea counsel hand-delivered entire discovery

packet to Appellant in prison and reviewed contents of discovery packet with

Appellant;   PCRA    Court    found   plea   counsel’s    testimony    credible).

Accordingly, we affirm on the basis of the PCRA court’s opinions.

      Order affirmed.




                                      -3-
J-S52033-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/8/2017




                          -4-
Circulated 08/29/2017 02:23 PM
Circulated 08/29/2017 02:23 PM